 LOCAL #16, INT'L UNION OF ELEVATOR CONSTRUCTORSLocal # 16, International Union of Elevator Construc-tors, AFLCIO (Westinghouse Elevator Company,a Division of Westinghouse Electric Corporation)and Bobby Neal Jones. Case 15-CB- 1764May 4, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn January 11, 1977, Administrative Law JudgeJennie M. Sarrica issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief. The GeneralCounsel filed exceptions, a brief in support ofexceptions, and a brief in support of the Administra-tive Law Judge's Decision as to matters not ad-dressed by the aforementioned exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt her recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Local # 16,International Union of Elevator Constructors, AFL-CIO, New Orleans, Louisiana, its officers, agents,and representatives, shall take the action set forth inthe said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing her findings.2 In accordance with our normal procedure, the "pay" to be reimbursedto the discriminatee includes not only the wages specifically mentioned bythe Administrative Law Judge, but any benefits which he lost as a result ofthe discnmination.DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: This is aproceeding under Section 10(b) of the National LaborRelations Act, as amended (29 U.S.C. 151, et seq.),hereinafter referred to as the Act. Based on charges filed onMarch 12, 1976,1 a complaint was issued on June 10,presenting allegations that Local # 16, International Unionof Elevator Constructors, AFL-CIO, hereinafter referredto as the Respondent or as Local 16, committed unfairlabor practices within the meaning of Sections 8(bXIXA)and (2) and 2(6) and (7) of the Act. The Respondent filedan answer denying that it committed the violations of theAct alleged. Upon due notice, the case was heard beforeme at New Orleans, Louisiana, on August 2 and November16. Representatives of all parties entered appearances andhad an opportunity to participate in the proceeding.Based on the entire record, including my observation ofthe witnesses, and after due consideration of briefs andargument, I make the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONWestinghouse Elevator Company, a Division of Westing-house Electric Corporation, hereinafter called Westing-house, is a Pennsylvania corporation with offices and aplace of business in New Orleans, Louisiana, where it isengaged in the business of construction, installation, andservicing of elevators and escalator equipment. During theyear preceding issuance of the complaint, a representativeperiod, Westinghouse, in the course and conduct of itsbusiness operations, purchased and received goods valuedin excess of $50,000 directly from points located outside theState of Louisiana.The National Elevator Industry, Inc., hereinafter re-ferred to as NEII, is an association of employers engagedin the business of construction, installation, and servicingof elevators and escalator equipment throughout theUnited States. Said association exists in part for thepurpose of representing employer-members in the negotia-tion and administration of collective-bargaining agree-ments with labor organizations. Westinghouse is now, andat all times material has been, a member of NEII.Respondent admits and I find that Westinghouse andNational Elevator Industry, Inc., are at all times materialherein employers within the meaning of Section 2(2) of theAct, engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.I All dates are in 1976, unless otherwise specified.229 NLRB No. 68439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATIONRespondent is now, and has been during all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundWestinghouse Elevator Company, hereinafter referred toas Westinghouse, has been a party to and bound by astandard agreement for the term March 24, 1972, to July 8,1977, negotiated with Respondent by NEII. This agree-ment requires, inter alia, that elevator mechanics andhelpers be hired through referral by Respondent. Thisagreement provides in part that:An employer shall hire experienced mechanics andhelpers who permanently live in the area, are seekingemployment and are qualified to perform the workrequired by the employer before hiring a transientemployee or a new inexperienced employee.Elsewhere the contract specifically allows the hiring ofnonresidents "where there are no qualified mechanicsavailable in the local Union."It is alleged in the complaint that Respondent failed andrefused to refer Bobby Neal Jones for employment byWestinghouse because of his lack of membership inRespondent and, thus, attempted to cause, and caused,Westinghouse to discriminate against Jones in violation ofSection 8(a)(3) of the Act, thereby engaging in unfair laborpractices within the meaning of Section 8(b)(I)(A) and (2)of the Act.Since 1970 Bobby Neal Jones has been a member of theShreveport, Louisiana, Local No. 98, International Unionof Elevator Constructors, where he is classified as anelevator constructor mechanic. Because of the scarcity ofwork in the Shreveport area Jones came to New Orleansaround the first of February seeking employment. As aresult he was called to work for Dover, under ConstructionSuperintendent Gene Hunter, who assigned him to work atthe Oschner Hospital project. Before going to work in theNew Orleans area, Jones received a verbal clearance towork as an out-of-area mechanic from LeRoy Phillips,business representative of Local 16.On Thursday, March 4, Phillips came to the Oschnerjobsite and was told by Hunter and Dover DistrictManager Paul Dyminck that a layoff would take place thefollowing day, March 5, in which three temporarymechanics2would be reduced to helpers, and six helpersand one mechanic would be laid off. Phillips was given thenames of the individuals affected. He proceeded to theshack of the mechanic-in-charge and spoke to the employ-ees present advising of the impending layoff. He also statedthere was no reason for the men to miss any worktime, asWestinghouse was then hiring. He told them to come bythe union office on Monday and he would try to placethem with Westinghouse. Phillips mentioned the names ofA temporary mechanic is an experienced helper who has not passed themechanic's test but who is permitted to serve as a temporary mechanic whenno certified mechanics are available.various individuals affected, but did not mention Joneswhose name, he admitted, was on the list for layoff.B. Operative EventsOn March 5, Hunter came to the jobsite and told Joneshe was laid off. Jones went to the office of William J.Printz, district field manager of Westinghouse, and in-quired of the possibility of work for that employer in theShreveport area. Printz advised that the Company had afull complement of elevator mechanics in Shreveport butinquired whether Jones would be willing to work in theNew Orleans area without the expenses usually required tobe paid for "out-of-town mechanics." Jones indicated hiswillingness to accept this condition, and Printz stated hecould put Jones to work Tuesday morning on a job on theriverfront.Printz called Phillips and stated he would like to hireJones if Phillips would clear him. Phillips stated he was notin favor of clearing Jones because the Respondent hadsome Local 16 helpers who could be upgraded totemporary mechanic. Printz told Phillips he wanted to hiremore qualified individuals and wanted to hire Jonesbecause he was a "full fledged" mechanic.Jones went to the Respondent's office on Monday,March 8, seeking clearance and a referral to Westinghouse.Phillips refused this request on the ground that Local 16had helpers on the bench and one of them had previouslyworked as a temporary mechanic. Phillips told Jones hewas going to take care of his "local people" first before any"out-of-town" mechanics went to work through his local.Phillips stated he was going to call Printz and try to get"everybody in the local" working; meanwhile, Jonesshould wait.Jones called Printz on March 9 and advised Printz hewas unable to get clearance from Phillips. Printz stated hecould not understand why Jones could not obtain theclearance because he had spoken with Phillips specificallyasking for Jones and had ascertained that Phillips hadhelpers he wanted to refer as mechanics but Printz hadindicated he had enough helpers.In a telephone conversation, after Printz learned thatPhillips had refused clearance to Jones, Phillips told Printzthat Jones had not followed the correct procedure inseeking employment with Westinghouse-that Jonesshould have gone through Local 16. Printz told Phillips hecould see nothing wrong with an applicant coming to hisoffice for an interview as long as Printz sent the applicantto the local union for clearance before he was hired.Jones had several subsequent telephone conversationswith Phillips trying to obtain a clearance so that he couldgo to work for Westinghouse. Phillips refused suchclearance, stating that Jones might as well go back toShreveport because he was going to take care of "localpeople" first.3Because Phillips refused a clearance for3 The foregoing is based upon testimony which I have credited taking440 LOCAL #16, INT'L UNION OF ELEVATOR CONSTRUCTORSJones, Printz did not hire Jones at that time.4In summary, it is undisputed that Jones was offeredemployment by Westinghouse, conditioned upon clearanceby Local 16 in accordance with the collective-bargainingagreement; that Jones attempted to clear through Local 16to go to work for Westinghouse; that Printz, on behalf ofWestinghouse, told Phillips of Local 16, that he was in needof qualified mechanics and that he wished to hire Jones asan experienced mechanic and wanted Local 16 clearancefor Jones' employment. It is admitted that at that timenone of the "men on the bench" had acquired the status of"certified" mechanic, but were helpers only, except thatone among them had on occasion served as a temporarymechanic. In other words there was no fully qualifiedmechanic available to refer. It is further admitted that hadJones been a member of Local 16, he would have beencleared to work for Westinghouse when the requesttherefor was made.Discussion and ConclusionAside from a plea for discrediting the testimony of theCharging Party, Respondent rests its defense entirely uponcases allowing referral discrimination in certain circum-stances based on "area residence."5However, as pointedout by the General Counsel, there is no evidence whatso-ever concerning the residence of the Local 16 members "onthe bench" alluded to by Phillips as having preference overJones. Although Phillips may have been referring toindividuals who were in fact area residents, it is clear hewas considering membership in Local 16 and not localresidency as the determinative factor, for he testified that ifJones had been a Local 16 member he, Phillips, would havereferred Jones to Westinghouse, and this clearly withoutregard to whether or not Jones was an area resident. Iconclude that Phillips refused clearance for Jones to workfor Westinghouse because of his nonmembership in Local16.6 Respondent thereby violated the Act, as alleged.7into consideration internal consistency, corroboration, the inherent proba-bilities, and the demeanor of the vanous witnesses. Although Hunter'smemory did not verify that Jones was initially hired by Dover to become acontract keyman on the Taft project, I find that he led both Jones andPhillips to believe this was the case and that the Oschner assignment was tohold Jones as an employee until the Taft construction commenced. I do notcredit Phillips' denial that he refused clearance to Jones for the Westing-house job: that he raised no objection to Printz hinng Jones but only soughtto have Printz give consideration to others laid off by Dover; that afterchecking his mechanics-to-helpers ratio Printz advised that his mechanicsratio was high and he needed no mechanics but selected by name fourhelpers; that he asked "what about Jones" and Pnntz said. "Well Ijust don'thave anything for him. He might just as well go back to Shreveport": andthat when Jones called back he told Jones that Printz had decided againsthiring a mechanic because of the mechanics-to-helpers ratio, but to continuechecking with his office and if he could possibly put Jones to work he wouldcertainly do so. Phillips admitted that if he had had "all the people" busy hewould have allowed Jones to work for Westinghouse, and that when hespoke with Printz he specified that there were local qualified peopleavailable; that the only mechanic available was one who did not pass themechanics test until May 17 and who, although he had worked as atemporary mechanic in the past, was among those laid off from the Oschnerjob as a helper: that Printz had told him several times he wanted morequalified men--he was tired of setting helpers up as temporary mechanicsand wanted people who knew what they were doing; and that if Jones hadbeen a member of Local 16, he definitely would have referred Jones toWestinghouse. Printz testified there was a conversation with Phillips in Aprilconcerning mechanics-to-helpers ratio and that the result of his check atthat time was that he had entirely too many helpers in relation to the skilledmechanics employed.CONCLUSIONS OF LAW1. Westinghouse Elevator Company, and NationalElevator Industry, Inc., an association of employers, areemployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Respondent, Local # 16, International Union ofElevator Constructors, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By refusing, in the operation of its exclusive hiringhall arrangement, to refer Bobby Neal Jones to a job withWestinghouse and to clear Bobby Neal Jones for employ-ment upon request by Westinghouse because he lackedmembership in the Union, Respondent restrained andcoerced Bobby Neal Jones in the exercise of rightsguaranteed by Section 7 of the Act in violation of Section8(b)(1)(A) of the Act, and by attempting to cause andcausing Westinghouse to discriminate against Bobby NealJones for the same reason contrary to the interdiction ofSection 8(a)(3) of the Act Respondent thereby engaged inunfair labor practices proscribed by Section 8(b)(2) and(1)(A) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that an orderissue requiring it to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent restrained and coercedJones in the exercise of his Section 7 rights by refusing, inthe operation of its exclusive hiring hall, to refer him toemployment with Westinghouse because of his lack ofmembership in the Union, it will be recommended that4 On June i, after the charges herein were filed, Jones received aclearance from Respondent but for personal reasons did not begin workingfor Westinghouse until June 14.5 Respondent cites Legislative History of the Labor-ManagementReporting and Disclosure Act of 1959, p. 427, and the following caseprecedent: Bricklayers, Masons and Plasterers' International Union ofAmerica, Bricklayers, Masons, Marble Masons, Tile Layers and TerrezzaWorkers Union No. 28, AFL-CIO (Plaza Builders, Incorporated), 134 NLRB751 (1%961); Local Union No. 337, United Association of Journeymen andApprentices of the Plumbing and Pipefitiong Industry of the United States andCanada, AFL-CIO (Townsend and Bottun, Inc.), 147 NLRB 929 (1964);Metropolitan District Council, United Brotherhood of Carpenters and Joiners ofPhiladelphia and Vicinit), 194 NLRB 159, 160 (1971).In view of my holding, infra, I find it unnecessary to pass on the GeneralCounsel's additional argument that these cases do not establish a right todiscriminate on the basis of area residency where union membership is afactor, or where the question of qualifications enters into the picture, or onother factors which arguably may distinguish those cases from the instantone. See A malganuated Meat Cutters and Butcher Workmen of North AmericaLocal No. 576 (Westfield Thriftway Supermarket), 201 NLRB 922 (1973),where nonmembership was the dominant consideration.6 Accordingly, I find that the General Counsel's reliance on Bobby NickWard v. N.LR.B., 462 F.2d 8 (C.A. 5, 1972), affd. on remand 198 NLRB1113, and Bechtel Power Corporation, 223 NLRB 925 (1976), is well placed.7 See Local No. 64, Falls Cities District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (Western Dr,Wall Compan)y, Inc.), 204 NLRB 590 (1973).441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent post a notice designed to remove the continu-ing coercive impact of such conduct. Having found thatRespondent caused Westinghouse to refuse to hire Jonesbecause of his nonmembership in Respondent organiza-tion, it will be recommended that Respondent make Joneswhole for any loss of pay suffered by reason of Respon-dent's unlawful conduct, by payment to him of a sum ofmoney equal to the amount he would have earned as wagesfrom the date of the discrimination until 5 days afterRespondent notified Westinghouse it had no objection toJones' employment in accord with the terms of thecontract; 8 the amount of backpay, if any, to be computedin the manner set forth by the Board in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest to beaccorded in the manner set forth in Isis Plumbing &Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER9The Respondent, Local #16, International Union ofElevator Constructors, AFL-CIO, New Orleans, Louisi-ana, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Failing or refusing, in the operation of its exclusivehiring hall, to refer Bobby Neal Jones for employment forreasons that include his lack of membership in Local # 16.(b) Causing or attempting to cause WestinghouseElevator Company, or any other employer, to refuse to hireBobby Neal Jones by discriminatorily refusing to refer orclear him for employment for reasons that include his lackof membership in the Union.(c) In any like or related manner restraining or coercingemployees or applicants for employment in the exercise ofrights guaranteed by Section 7 of the Act.2. Take the following affirmative action designed andfound necessary to effectuate the purposes of the Act:(a) Make whole Bobby Neal Jones for any loss of pay hemay have suffered by reason of the discriminationpracticed against him in the manner set forth in the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all suchrecords, reports, work lists, and other documents as may bein its possession, custody, or control, which are necessaryor appropriate to analyze the amount of backpay that maybe due under the terms of this Order.(c) Post at its business office, hiring hall, and meetinghall copies of the attached notice marked "Appendix." 'Copies of said notice, on forms provided by the RegionalDirector for Region 15, after being duly signed by theUnion's authorized representative, shall be posted by theUnion immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tojob applicants are customarily posted. Reasonable stepsshall be taken by the Union to insure that said notices arenot altered, defaced, or covered by any other material.(d) Sign and mail a sufficient number of copies of saidnotice to the Regional Director for Region 15 for postingby Westinghouse Elevator Company and every employersignatory to a collective agreement with the Respondentthat provides for the participation of such employer in theRespondent's exclusive hiring facility, if they be willing, inplaces where notices to their employees are customarilyposted.(e) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,whatsteps the Respondent has taken to comply herewith.8 See Amalgamated Meat Cutters and Butcher Workmen of North America,Local No. 576, 201 NLRB 922 (1973). The evidence establishes that byletters dated May 27, 1976, Respondent, through its attorney, notified bothWestinghouse and Jones that it had no objection to Jones' employment byWestinghouse. Jones' employment, however, was delayed for reasonsrelating to his own personal convenience. The precise date for terminationof backpay, therefore, remains to be determined in the compliance stage ofthis proceeding.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERS AND APPLICANTS FOREMPLOYMENTPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce any applicant foremployment pursuant to the exclusive hiring hall weoperate by refusing to refer them to jobs for reasonsthat include lack of membership in Local # 16.WE WILL NOT cause or attempt to cause Westing-house Elevator Company, or any other employer, todiscriminate against Bobby Neal Jones by refusing torefer or clear him for employment in violation of theAct for reasons that include his lack of membership inthe Union.WE WILL NOT in any like or related manner restrainor coerce employees or applicants for employment inthe exercise of rights guaranteed in Section 7 of the Act.WE WILL make whole Bobby Neal Jones for any lossof pay suffered by reason of the discriminationpracticed against him.LOCAL # 16,INTERNATIONAL UNION OFELEVATOR CONSTRUCTORS,AFL-CIO